UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7032



JERRY ADAM HELMS, JR.,

                                           Petitioner - Appellant,

          versus


PATRICK CONROY; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
02-68-PJM)


Submitted:   January 31, 2003          Decided:     February 14, 2003


Before WIDENER, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Adam Helms, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Adam Helms seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000)

and denying his motions for a new trial and to alter or amend the

judgment. We have reviewed the record and conclude for the reasons

stated by the district court that Helms has not made a substantial

showing of the denial of a constitutional right.      See Helms v.

Conroy, No. CA-02-68-PJM (D. Md. June 20 and July 24, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2